Case 0:19-cv-62146-RAR Document 11 Entered on FLSD Docket 10/16/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-CIV-62146-RAR

  LARRY W. MOSHER,

         Plaintiff,

  v.

  THOMPSON & MARKOWITZ, LLC,

        Defendant.
  __________________________/

                  ORDER ON DEFAULT FINAL JUDGMENT PROCEDURE

         THIS CAUSE came before the Court upon the Clerk’s Default as to Thompson &

  Markowitz, LLC [ECF No. 9], filed on October 8, 2019. Upon review of the record, it appears

  that Defendant Thompson & Markowitz, LLC has indeed failed to respond to the Complaint or

  otherwise appear in this action. Therefore, it is hereby

         ORDERED AND ADJUDGED that Plaintiff must file a Motion for Default Final

  Judgment by October 25, 2019. The Motion for Default Final Judgment must include affidavits

  of any sum certain due by Defendant, and any other supporting documentation necessary to

  determine Plaintiff’s measure of damages. The Motion shall also be accompanied by (1) the

  necessary affidavit under the Servicemembers Civil Relief Act, 50 U.S.C. app. § 521(b), if

  applicable; (2) a proposed order; and (3) a proposed final judgment. Pursuant to the CM/ECF

  Administrative Procedures, the proposed orders shall be submitted to the Court by e-mail in

  Word format at ruiz@flsd.uscourts.gov. Plaintiff shall send a copy of the Motion to Defendant’s

  counsel or to Defendant if Defendant does not have counsel. In the certificate of service, Plaintiff

  shall indicate that notice was sent and the addresses where notice was sent. If Defendant fails to
Case 0:19-cv-62146-RAR Document 11 Entered on FLSD Docket 10/16/2019 Page 2 of 2



  move to set aside the Clerk’s Default or respond to the Motion for Default Final Judgment within

  the time permitted by the Rules, default final judgment may be entered, which means that Plaintiff

  may be able to take Defendant’s property or money, and/or obtain other relief against Defendant.

         Plaintiff’s failure to file for a Motion for Default Final Judgment within the specified time

  will result in a dismissal without prejudice as to Defendant.

         DONE AND ORDERED in Fort Lauderdale, Florida this 16th day of October, 2019


                                                          _________________________________
                                                          RODOLFO RUIZ
                                                          UNITED STATES DISTRICT JUDGE
